Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

In reply to the Non-Final Office Action mailed on 11/30/2020, the Applicant has filed a response on 2/4/2021 amending claims 1, 13, 21 and 31. Claims 3-4 are withdrawn 

Prior rejection under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments filed on 2/4/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 recites the limitation "…wherein the spacer includes an elastic material and is disposed between in direct contact with the first electrode and the second electrode, and…" in lines 11-12, but it is unclear whether the claimed direct contact is with the first electrode, or with both the first electrode and the second electrode. For examination purposes, the claim will be interpreted, as best understood, as “…wherein the spacer includes an elastic material and is disposed between ”, in accordance with elected Species A corresponding to Fig. 2B and 3 of the Specification. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5 and 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0204285), in view of Kotsubo et al. (US 2006/0008665).

Regarding claim 1, Jang discloses a display apparatus (see Fig. 1; para[0036]), comprising: 
a first substrate (see substrate 100 in Figs. 1-2B);
a spacer on the first substrate, the spacer including an elastic material (see elastic spacer 622 on substrate 100 in Fig. 2B; para[0050]; para[0056]); 
see substrate 620 or 640 on the elastic spacer 622 in Fig. 2B; para[0047]);
a pixel on the second substrate, and the pixel is configured to display an image (see pixels 112 on substrate 620 or 640 as shown in Figs. 1-2B, configured to display images in display area 500; para[0040]); and 
a sensing part including a first electrode provided between the first substrate and the spacer and a second electrode provided between the spacer and the pixel (see in Figs. 2B-4 first electrodes 610/610’ between substrate 100 and the elastic spacer 622, and second electrodes 630/630’ between the elastic spacer 622 and pixel 112; para[0047]),
wherein the pixel includes a thin film transistor which is not in direct contact with the spacer (para[0043]; see in Fig. 2B pixel 112 is not in direct contact with the elastic spacer 622, and “each pixel may be configured to include an organic light emitting diode that is a self-luminescent element, a plurality of transistors and at least one capacitor”),
wherein the spacer is disposed between the first electrode and the second electrode (see the elastic spacer 622 between 610 and 630 in Fig. 2b).
However, Jang does not appear to expressly disclose wherein an adhesive layer is disposed between the first substrate and the spacer and configured to attach the first substrate to the spacer or disposed between the second substrate and the spacer and configured to attach the second substrate to the spacer.
and configured to attach the first substrate to the spacer or disposed between a second substrate and the spacer and configured to attach the second substrate to the spacer (see e.g. adhesive 23 in Fig. 5, between substrate 29 and spacer 30, “having excellent adhesive property” clearly contributing to the attachment/adhesion/bond/union/coupling/ connection of the substrate 29 to the spacer 30, based on the broadest reasonable interpretation of the claimed limitations; para[0053]- para[0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Jang’s invention, with the teachings in Kotsubo’s invention, to have an adhesive layer is disposed between the first substrate and the spacer and configured to attach the first substrate to the spacer or disposed between the second substrate and the spacer and configured to attach the second substrate to the spacer, for the advantage of an excellent adhesion property and thus, improvement in appearance and durability (para[0054]; para[0057]).

Regarding claim 2, Jang and Kotsubo disclose all the claim limitations as applied above (see claim 1). In addition, Jang discloses the second electrode is provided between the second substrate and the pixel (see second electrode 630 between substrate 620 and pixel 112, as shown in Fig. 2B).

claim 5, Jang and Kotsubo disclose all the claim limitations as applied above (see claim 1). In addition, Jang discloses when viewed from a plane, the first electrode extends in a first direction, and the second electrode extends in a second direction crossing the first direction (see first electrodes 610/610’ crossing second electrodes 630/630’in Figs. 3A-3B).

Regarding claim 25, Jang and Kotsubo disclose all the claim limitations as applied above (see claim 1). In addition, Jang discloses the sensing part senses at least one of a touch or a pressure from the outside (para[0039]; para[0047]; para[0058]; see Fig. 4).

Regarding claim 26, Jang and Kotsubo disclose all the claim limitations as applied above (see claim 25). In addition, Jang discloses the sensing part senses at least one of the touch (para[0039]; “The pressure sensor portion performs a function of sensing a touch position”) or the pressure in a direction from the first electrode to the second electrode.

Regarding claim 27, Jang and Kotsubo disclose all the claim limitations as applied above (see claim 25). In addition, Jang discloses the sensing part senses at least one of the touch or the pressure in a direction from the second electrode to the first electrode (para[0039]; para[0058]; see Fig. 4).

claim 28, Jang and Kotsubo disclose all the claim limitations as applied above (see claim 1). In addition, Jang discloses an additional sensing part arranged in the pixel and sensing a touch (see sensing pattern 220 arranged in the pixel area, as shown in Figs. 1-2B; para[0037]-para[0038]; para[0040]-para[0041]).

Regarding claim 29, Jang and Kotsubo disclose all the claim limitations as applied above (see claim 1). In addition, Jang discloses the first electrode is a sensing electrode and the second electrode is a driving electrode (para[0053]-para[0058]; see Fig. 3A and 4). Even though Jang and Kotsubo do not appear to expressly disclose the first electrode is a driving electrode and the second electrode is a sensing electrode, this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as an art recognized alternative that works equally well as the configuration in Jang’s and Kotsubo’s combination (see para[0043] of Cok (US 2014/0375570) for evidentiary support).

Regarding claim 30, Jang and Kotsubo disclose all the claim limitations as applied above (see claim 1). In addition, Jang discloses the pixel is one of a liquid crystal device, an organic light emitting device (para[0043]), an electrophoretic device, and an electro wetting device.

Regarding claim 31, as best understood, it is analogous to claim 1, except it is a manufacturing method claim for the display apparatus, and therefore is rejected for the see also para[0052] and para[0079] of Jang).
 
Claim(s) 6 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0204285), in view of Kotsubo et al. (US 2006/0008665), as applied to claim 5 above, and further in view of Donelly et al. (US 2015/0338943) and Adachi (US 2014/0184560).

Regarding claim 6, Jang and Kotsubo disclose all the claim limitations as applied above (see claim 5). However, Jang and Kotsubo do not appear to expressly disclose the first electrode includes an edge having a zigzag pattern and a plurality of bodies extending in the first direction, a plurality of first protrusions protruding from one side of a body of the plurality of bodies, and a plurality of second protrusions protruding from another side of the body in the second direction, each of the first protrusions includes a first side extended outwardly from the body and a second side extended from an end portion of the first side and connected to the body, each of the second protrusions includes a third side extended outwardly from the body and a fourth side extended from an end portion of the third side and connected to the body, a first angle between the first side and the second side is an acute angle, and a second angle between the third side and the fourth side is an acute angle.
Donelly discloses a first electrode includes an edge having a zigzag pattern (see e.g. electrodes 202 in Fig. 2) and a plurality of bodies extending in a first direction (see e.g. the center portions of the electrodes 202 extending ), a plurality of first protrusions protruding from one side of a body of the plurality of bodies (see e.g. left protrusions of the electrodes 202 protruded from the center portions of the electrodes 202 (<) in Fig. 2), and a plurality of second protrusions protruding from another side of the body in a second direction (see e.g. right protrusions of the electrodes 202 protruded from the center portions of the electrodes 202 (>) in a direction that crosses the vertical direction in Fig. 2), each of the first protrusions includes a first side extended outwardly from the body (see e.g. the top side of each of the left protrusions of the electrodes 202 (/) in Fig. 2) and a second side extended from an end portion of the first side and connected to the body (see e.g. the bottom side of each of the left protrusions of the electrodes 202 (\) in Fig. 2), each of the second protrusions includes a third side extended outwardly from the body (see e.g. the bottom side of each of the right protrusions of the electrodes 202 (/) in Fig. 2) and a fourth side extended from an end portion of the third side and connected to the body (see e.g. the top side of each of the right protrusions of the electrodes 202 (\) in Fig. 2), a first angle between the first side and the second side (see corresponding angles in Fig. 2; para[0020]; para[0062]-para[0063]), and a second angle between the third side and the fourth side (see corresponding angles in Fig. 2; para[0020]; para[0062]-para[0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Jang’s and para[0020]). 
The combination of Jang, Kotsubo and Donelly does not appear to expressly disclose the first angle between the first side and the second side is an acute angle, and the second angle between the third side and the fourth side is an acute angle.
Adachi discloses the first angle between the first side and the second side is an acute angle, and the second angle between the third side and the fourth side is an acute angle (see e.g. corresponding angles in Figs. 19-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Jang’s, Kotsubo’s and Donelly’s combination, with the teachings in Adachi’s invention, to have the first angle between the first side and the second side is an acute angle, and the para[0009]; para[0143]), and as an obvious matter of design choice since the applicant has not disclosed that having these angles being acute solves any stated problem or is for any particular purpose (see related paragraphs para[00154] and para[00170] of the specification), and it appears that the invention would perform equally well with the angles as disclosed in the combination of Jang, Kotsubo and Donelly.

Regarding claim 9, Jang, Kotsubo, Donelly and Adachi disclose all the claim limitations as applied above (see claim 6). In addition, Donelly discloses the first side and the third side are in parallel (see in Fig. 2 the top side of each of the left protrusions of the electrodes 202 (/) is parallel to the bottom side of each of the right protrusions of the electrodes 202 (/)), and the second side and the fourth side are in parallel (see in Fig. 2 the bottom side of each of the left protrusions of the electrodes 202 (\) is parallel to the top side of each of the right protrusions of the electrodes 202 (\)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the first side and the third side are in parallel, and the second side and the fourth side are in parallel, as also taught by Donelly in the combination, for the advantage of forming the zigzag shapes to reduce the perceptibility of electrodes when looked down from a display surface and reduce visual para[0020]).

Regarding claim 10, Jang, Kotsubo, Donelly and Adachi disclose all the claim limitations as applied above (see claim 9). In addition, Donelly discloses the first side and the third side are parallel to the second direction (see the top side of the left protrusions of the electrodes 202 indicated above, and the bottom side of the right protrusions of the electrodes 202 indicated above are both parallel to the second direction (e.g. a diagonal direction crossing the vertical direction), as shown in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the first side and the third side are parallel to the second direction, as also taught by Donelly in the combination, for the advantage of forming the zigzag shapes to reduce the perceptibility of electrodes when looked down from a display surface and reduce visual artifacts that otherwise appear at other orientations, such as aliasing artifacts and moiré patterns (para[0020]).

Regarding claim 11, Jang, Kotsubo, Donelly and Adachi disclose all the claim limitations as applied above (see claim 9). In addition, Donelly discloses the first to fourth side are inclined against the first direction (see the sides of the protrusions of the electrodes 202 in Fig. 2 are inclined against the first direction (vertical direction)).
para[0020]).

Regarding claim 12, Jang, Kotsubo, Donelly and Adachi disclose all the claim limitations as applied above (see claim 9). In addition, Donelly discloses the first and second sides are alternately arranged on the one side of the body in the first direction (see the top and bottom sides of the left protrusions of the electrodes 202 in Fig. 2 are alternately arranged on the left side of the center of each electrode 202 in the vertical direction), and the third and fourth sides are alternately arranged on the another side of the body in the first direction (see the bottom and top sides of the right protrusions of the electrodes 202 in Fig. 2 are alternately arranged on the right side of the center of each electrode 202 in the vertical direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have discloses the first and second sides are alternately arranged on the one side of the body in the first direction, and the third and fourth sides are alternately arranged on the another side of the body in the first direction, as also taught by Donelly in the combination, for the advantage of forming para[0020]).

Regarding claim 13, Jang, Kotsubo, Donelly and Adachi disclose all the claim limitations as applied above (see claim 9). In addition, Donelly discloses when viewed from the plane, see Fig. 2 in which the space between electrodes 202 is taken as comprising the claimed edge patterns, and the claimed inside of the body is taken as being equal to the points at which sides (of the protrusions) adjacent to each other meet the center (body) of each electrode 202, based on the broadest reasonable interpretation of the clamed limitations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have when viewed from the plane, the first electrode includes the edge patterns extended from a point at which the first and second sides adjacent to each other meet the body to an inside of the body, or extended from a point at which the third and fourth sides adjacent to each other meet the body to the inside of the body, as also taught by Donelly in the combination, for the advantage of forming the zigzag shapes of each separate electrode, to reduce the perceptibility of electrodes para[0020]).

Regarding claim 14, Jang, Kotsubo, Donelly and Adachi disclose all the claim limitations as applied above (see claim 13). In addition, Donelly discloses the edge patterns extended from the one side of the body to the another side of the body and extended from the another side of the body to the one side of the body are alternately arranged in the first direction (e.g. see in Fig. 2 the claimed edge patterns between the leftmost electrode 202 and second electrode 202 immediately adjacent to it extend from the left side of the second electrode 202 to the right side of the leftmost electrode 202, alternately in the vertical direction, based on the broadest reasonable interpretation of the clamed limitations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the edge patterns extended from the one side of the body to the another side of the body and extended from the another side of the body to the one side of the body are alternately arranged in the first direction, as also taught by Donelly in the combination, for the advantage of forming the zigzag shapes of each separate electrode, to reduce the perceptibility of electrodes when looked down from a display surface and reduce visual artifacts that otherwise appear at other orientations, such as aliasing artifacts and moiré patterns (para[0020]).

claim 15, Jang, Kotsubo, Donelly and Adachi disclose all the claim limitations as applied above (see claim 13). In addition, Donelly discloses when viewed from the plane, a first substrate includes a cutting portion provided between the first electrodes adjacent to each other (see in Fig. 2 a substrate in which electrodes 202 are located includes a space between electrodes 202 adjacent to each other (claimed cutting portion)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have when viewed from the plane, the first substrate includes a cutting portion provided between the first electrodes adjacent to each other, as also taught by Donelly in the combination, for the advantage of forming the zigzag shapes of each separate electrode, to reduce the perceptibility of electrodes when looked down from a display surface and reduce visual artifacts that otherwise appear at other orientations, such as aliasing artifacts and moiré patterns (para[0020]).

Regarding claim 16, Jang, Kotsubo, Donelly and Adachi disclose all the claim limitations as applied above (see claim 15). In addition, Donelly discloses when viewed from the plane, the cutting portion is provided along the first to fourth sides (see in Fig. 2 the space between electrodes 202 adjacent to each other (claimed cutting portion), is provided along the sides of the adjacent electrodes 202).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have when viewed from the plane, the cutting portion is provided along the first to fourth sides, as also taught by Donelly in the para[0020]).

Regarding claim 17, Jang, Kotsubo, Donelly and Adachi disclose all the claim limitations as applied above (see claim 16). In addition, Donelly discloses when viewed from the plane, the cutting portion extends to the inside of the body along the cutting patterns (since the claimed inside of the body is taken as being equal to the points at which sides (of the protrusions) adjacent to each other meet the center (body) of each electrode 202, as seen in Fig. 2 the space between adjacent electrodes 202 extend to the claimed inside of the body along the cutting patterns, based on the broadest reasonable interpretation of the clamed limitations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have when viewed from the plane, the cutting portion extends to the inside of the body along the cutting patterns, as also taught by Donelly in the combination, for the advantage of forming the zigzag shapes of each separate electrode, to reduce the perceptibility of electrodes when looked down from a display surface and reduce visual artifacts that otherwise appear at other orientations, such as aliasing artifacts and moiré patterns (para[0020]).

claim 18, Jang, Kotsubo, Donelly and Adachi disclose all the claim limitations as applied above (see claim 17). In addition, Donelly discloses an opening is provided in an end portion of the cutting portion extending to the inside of the body (see in Fig. 2 openings at the ends of the separation/space between adjacent electrodes 202, based on the broadest reasonable interpretation of the clamed limitations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have an opening is provided in an end portion of the cutting portion extending to the inside of the body, as also taught by Donelly in the combination, for the advantage of forming the zigzag shapes and lengths of each separate electrode, to reduce the perceptibility of electrodes when looked down from a display surface and reduce visual artifacts that otherwise appear at other orientations, such as aliasing artifacts and moiré patterns (para[0020]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0204285), in view of Kotsubo et al. (US 2006/0008665), Donelly et al. (US 2015/0338943) and Adachi (US 2014/0184560), as applied to claim 15 above, and further in view of Sohn (US 2016/0103526).

Regarding claim 19, Jang, Kotsubo, Donelly and Adachi disclose all the claim limitations as applied above (see claim 15). However, Jang, Kotsubo, Donelly and Adachi do not appear to expressly disclose the cutting portion is provided as a groove recessed into a surface of the first substrate.
see in Fig. 10 a space between electrodes (claimed cutting portion) is provided as grooves recessed into a surface of a substrate comprising elements R and 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Jang’s, Kotsubo’s, Donelly’s and Adachi’s combination, with the teachings in Sohn’s invention, to have the cutting portion is provided as a groove recessed into a surface of the first substrate, e.g. as a result of the process of forming electrodes (see para[0058] and para[0064] of Sohn), and as an obvious matter of design choice, since the applicant has not disclosed that this solves any stated problem or is for any particular purpose (see para[0018] of the specification), and it appears that the invention would perform equally well with the cutting portions as provided in the combination of Jang, Kotsubo, Donelly and Adachi.

Regarding claim 20, Jang, Kotsubo, Donelly and Adachi disclose all the claim limitations as applied above (see claim 15). However, Jang, Kotsubo, Donelly and Adachi do not appear to expressly disclose the cutting portion penetrates the first substrate.
Sohn discloses a cutting portion penetrates a first substrate (see in Fig. 10 a space between electrodes (claimed cutting portion) penetrates a substrate comprising elements R and 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Jang’s, see para[0058] and para[0064] of Sohn), and as an obvious matter of design choice, since the applicant has not disclosed that this solves any stated problem or is for any particular purpose (see para[0018] of the specification), and it appears that the invention would perform equally well with the cutting portions as provided in the combination of Jang, Kotsubo, Donelly and Adachi.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0204285), in view of Kotsubo et al. (US 2006/0008665), as applied to claim 5 above, and further in view of Donelly et al. (US 20150338943).

Regarding claim 21, Jang and Kotsubo disclose all the claim limitations as applied above (see claim 5). However, Jang and Kotsubo do not appear to expressly disclose when viewed from the plane, the second electrode includes an edge having a zigzag pattern.
Donelly discloses when viewed from the plane, a second electrode includes an edge having a zigzag pattern (see e.g. electrodes 204 in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Jang’s and Kotsubo’s combination, with the teachings in Donelly’s invention, to have when viewed from the plane, the second electrode includes an edge having a zigzag pattern, for the advantage of reducing the perceptibility of electrodes when looked down from a display para[0020]).

Regarding claim 22, Jang, Kotsubo and Donelly disclose all the claim limitations as applied above (see claim 21). In addition, Donelly discloses the second electrode includes a body extending in a second direction and a plurality of protrusions protruded from the body (see e.g. the center of each electrode 204 extending in a second direction (e.g. a horizontal direction crossing the vertical direction) and protrusions protruded from the center (claimed body), to form zigzag shapes, as shown in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the second electrode includes a body extending in the second direction and a plurality of protrusions protruded from the body, as also taught by Donelly in the combination, for the advantage of forming the zigzag shapes to reduce the perceptibility of electrodes when looked down from a display surface and reduce visual artifacts that otherwise appear at other orientations, such as aliasing artifacts and moiré patterns (para[0020]).

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0204285), in view of Kotsubo et al. (US 2006/0008665), as applied to claim 5 above, and further in view of Chen (US 2009/0021666).

claim 23, Jang and Kotsubo disclose all the claim limitations as applied above (see claim 5). In addition, Jang discloses the display apparatus includes a flexible area having flexibility (see Abstract; para[0003]; para[0008]-para[0009]; Figs. 3B and 4 show the “flexible display device” includes flexible areas having flexibility). However, Jang and Kotsubo do not appear to expressly disclose a first rigid area, and a second rigid area, and the first rigid area and the second rigid area are arranged opposite to each other after the display apparatus is folded along a folding line.
Chen discloses a display apparatus (see foldable display 100 in Figs. 1, 4A and 5A-5B) including a flexible area having flexibility (see areas 130 in Figs. 1 and 4A), a first rigid area (see e.g. 140L in Fig. 4A), and a second rigid area (see e.g. 140M in Fig. 4A), and the first rigid area and the second rigid area are arranged opposite to each other after the display apparatus is folded along a folding line (see e.g. 140L and 140M are arranged opposite to each other after the display apparatus is folded along a folding line clearly formed when folding area 130L as shown in Fig. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Jang’s and Kotsubo’s combination, with the teachings in Chen’s invention, to have the display apparatus includes a flexible area having flexibility, a first rigid area, and a second rigid area, and the first rigid area and the second rigid area are arranged opposite to each other after the display apparatus is folded along a folding line, for the advantage of having a foldable display that is able to reduce an area occupied by the display (para[0007]).

Regarding claim 24, Jang, Kotsubo and Chen disclose all the claim limitations as applied above (see claim 23). In addition, Chen discloses a folding line parallel to a second direction (taking the direction along the longest sides of the foldable display 100 in Figs. 1, 4A and 5A-5B as a first direction (vertical direction), it is clear that when bending/folding the device as shown in Fig. 4A, the folding line is parallel to a second direction (horizontal direction) which crosses the first direction (vertical direction)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the folding line is parallel to the second direction, as also taught by Chen in the combination, as an obvious matter of design choice, since the applicant has not disclosed that this solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with having the folding line in any direction as needed (para[00130]-para[00131], para[00134], para[00138], para[00151] of the specification; “the display apparatus may be foldable along the folding line FL or in a curve shape or a roll type”; “the folding line FL may be provided in the flexible area FA in the second direction D2”; “the folding line FL of the display apparatus according to an embodiment is in parallel to the first direction D1”).

Response to Arguments

Applicant's arguments filed on 2/4/2021 have been fully considered but they are not persuasive.

Regarding claim 1 (and similar claim 31). The Applicant argues on pages 8-10 of the Remarks that “Kosubo, does not specifically disclose that the alleged adhesive layer (23) is disposed between the alleged substrate (29) and the alleged spacer (30) in order to attach the alleged to substrate (29) to the alleged spacer (30) together”. The Examiner respectfully disagrees. As shown in the above rejection Kotsubo does disclose an adhesive layer is disposed between a first substrate and a spacer and configured to attach the first substrate to the spacer or disposed between a second substrate and the spacer and configured to attach the second substrate to the spacer (see e.g. adhesive 23 in Fig. 5, between substrate 29 and spacer 30, “having excellent adhesive property” clearly contributing to the attachment/adhesion/bond/union/coupling/ connection of the substrate 29 to the spacer 30, based on the broadest reasonable interpretation of the claimed limitations; para[0053]- para[0058]). It is noted that features upon which applicant relies (i.e., that the adhesive layer has to be in direct contact with the spacer by alleging that in Kotsubo “the alleged adhesive layer (23) is not in direct contact with the alleged spacer (30)”) are not recited in the rejected claim(s).  Furthermore, it is noted that the Specification of the instant application does not establish that the adhesive layer is necessary by stating that it may be provided, and see para[0070] of the Specification). The Applicant is advised to carefully review any future amendments in order to avoid introducing new matter.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623